353 F.2d 208
Arthur GETER, Appellant,v.UNITED STATES of America, Appellee.
No. 19927.
United States Court of Appeals Ninth Circuit.
November 16, 1965.

Appeal from the United States District Court for the District of Guam; Paul D. Shriver, Judge.
Arthur Geter, in pro. per.
James P. Alger, U. S. Atty., Agana, Guam, for appellee.
Before MERRILL, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
On the authority of Heiden v. United States, 353 F.2d 53 (9th Cir. 1965) [decided by this Court November 2, 1965], judgment is reversed and the matter is remanded with directions to vacate the judgment of conviction, the sentence and the plea of guilty upon which the conviction is based, and to afford appellant a new opportunity to plead to the indictment.